NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIA TERESA ABREGO, individually               No.    17-56860
and as Successor-in-Interest of Decedent
Omar Abrego; et al.,                            D.C. No.
                                                2:15-cv-00039-BRO-JEM
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

CITY OF LOS ANGELES; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                             Submitted May 14, 2019**
                               Pasadena, California

Before: NGUYEN and OWENS, Circuit Judges, and ANTOON,*** District Judge.

      Plaintiffs appeal from the district court’s order denying their motion to tax



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
costs as untimely under a local rule. As the parties are familiar with the facts, we

do not recount them here. We affirm.

      The district court determined that Plaintiffs’ motion to tax costs was

untimely under Local Rule 54-2.1 because it was filed several months after the

court dismissed the case with prejudice pursuant to the parties’ stipulation. At the

time, Local Rule 54-2.1 provided that an application to tax costs must be filed

“[w]ithin 14 days after the entry of judgment.” C.D. Cal. Civ. R. 54-2.1 (2017).

Here, pursuant to the parties’ stipulation, the district court’s dismissal order stated

that “no judgment shall be entered.” Plaintiffs argue that because technically there

was no “entry of judgment,” the 14-day deadline of Local Rule 54-2.1 was not

triggered, and thus their motion to tax costs was timely.

      However, given the parties’ stipulation to voluntarily dismiss the case with

prejudice and no entry of judgment, the district court did not err in construing the

dismissal order as triggering Local Rule 54-2.1’s deadline. See Taylor Rental

Corp. v. Oakley, 764 F.2d 720, 721-22 (9th Cir. 1985) (holding that an appeal was

untimely even though no separate document had been entered to trigger the time to

appeal because the parties had stipulated that the district court need not enter a

formal order).

      As a result of the parties’ stipulation, this case is distinguishable from Radio

Television Espanola S.A. v. New World Entertainment, Ltd., 183 F.3d 922, 929-32


                                           2
(9th Cir. 1999), where we held that a district court erred by denying an application

for costs as untimely under Local Rule 54-2.1 because a minute order granting

summary judgment did not constitute “entry of judgment,” and thus did not trigger

the deadline to apply for costs.

      AFFIRMED.




                                         3